Name: Commission Regulation (EEC) No 2132/86 of 7 July 1986 amending quantitative limits fixed for imports of certain textile products originating in India
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  international trade
 Date Published: nan

 9 . 7 . 86 Official Journal of the European Communities No L 187/ 19 COMMISSION REGULATION (EEC) No 2132/86 of 7 July 1986 amending quantitative limits fixed for imports of certain textile products originating in India flows, and to enable suppliers to utilize agreed Commun ­ mity limits more fully ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 31 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 1623/86 (2), and in particular Article 7 thereof, Whereas, by Regulation (EEC) No 3589/82, quantitative limits agreed with third countires are shared between the Member States for 1986 ; Whereas, in the bilateral agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas India has asked that the allocation of Commu ­ nity quantitative limits among the Member States be adjusted in order to take account of the trend of trade HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in India, as fixed in Annex III to Regulation (EEC) No 3589/82, are hereby amended for 1986 as laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 July 1986. For the Commission Willy DE CLERCQ Member of the Commission ( ¢) OJ No L 374, 31 . 12. 1982, p . 106 . 2) OJ No L 147, 31 . 5 . 1986, p . 1 . No L 187/20 Official Journal of the European Communities 9 . 7 . 86 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1986) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1986 2 55.09 55.09-03, 04, 05, 06, 07, 08 , 09 , 10 , 11 , 12, 13 , 14, 15, 16, 17, 19 , 21 , 29 , 32, 34, 35, 37, 38 , 39 , 41 , 49, 51 , 52, 53 , 54, 55, 56 , 57, 59, 61 , 63, 64, 65, 66, 67, 68 , 69, 70 , 71 , 73, 75, 76, 77, 78 , 79 , 80, 81 , 82, 83 , 84, 85 , 87, 88 , 89 , 90 , 91 , 92, 93 , 98 , 99 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics India F I BNL UK DK Tonnes 4915 2 667 1 679 25 844 708